Citation Nr: 1731791	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-09 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine.

2. Entitlement to an initial evaluation in excess of 10 percent prior to February 8, 2017, and 20 percent thereafter, for radiculopathy of the left lower extremity.

3. Entitlement to an initial evaluation in excess of 10 percent prior to February 8, 2017, and 20 percent thereafter, for radiculopathy of the right lower extremity.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1962 to April 1983.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in December 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is manifested by no more than subjective complaints of pain and stiffness without objective evidence of forward flexion limited to 30 degrees or less, nor is there objective evidence of ankylosis or incapacitating episodes totaling at least four weeks in a twelve month period.

2. The Veteran's radiculopathy of the left lower extremity is manifest by no more than wholly sensory symptomatology including occasional mild radicular pain prior to February 8, 2017, and moderate intermittent, usually dull pain thereafter; muscle strength, deep tendon reflexes, and sensation to light touch are normal.

3. The Veteran's radiculopathy of the right lower extremity is manifest by no more than wholly sensory symptomatology including occasional mild radicular pain prior to February 8, 2017, and moderate intermittent, usually dull pain thereafter; muscle strength, deep tendon reflexes, and sensation to light touch are normal.

4. The Veteran does not meet the schedular criteria for entitlement to TDIU at any point during the appeal period; the competent evidence does not demonstrate that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation, commensurate with his education and employment background.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).

2. The criteria for an initial evaluation in excess of 10 percent prior to February 8, 2017, and 20 percent thereafter, for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for an initial evaluation in excess of 10 percent prior to February 8, 2017, and 20 percent thereafter, for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in December 2016.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999) (discussing the concept of staged ratings as applied to increased initial evaluation appeals).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

I. Degenerative Arthritis of Lumbar Spine

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling throughout the appeal period under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  A 20 percent rating is the highest award possible for combined range of motion.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion and rotation are zero to 30 degrees in each plane.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Also potentially applicable to the Veteran's claim is Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Turning to the record, at a September 2010 VA examination, the Veteran reported daily low back pain ranging from 7 to 10 out of 10 with occasional radiating pain to the bilateral lower extremities.  He reported difficulty sitting for long periods of time and the use of a back brace, but denied flare-ups.  On examination, the Veteran presented with a slow antalgic gait with diffuse lumbar spine tenderness but no spasm.  Flexion of the spine was limited to 60 degrees of motion with pain throughout.  The examiner noted that range of motion was not additionally limited following repetitive use.

At an April 2011 VA general medical examination, the Veteran exhibited diffuse lumbar spine tenderness with range of motion of the lumbar spine limited to 40 degrees of flexion.  There was no additional loss of motion following repetitive use.  

Finally, at a February 2017 VA examination, the Veteran reported chronic low back pain with intermittent left and right leg radicular symptoms. There was no guarding, but the Veteran did exhibit muscle spasm resulting in abnormal gait or spinal contour.  Range of motion testing revealed forward flexion limited to 40 degrees without additional loss of motion following repetitive testing, pain, weakness, fatigability, or incoordination.  There was no ankylosis or neurologic abnormalities other than radiculopathy present.  Finally, the VA examiner noted no incapacitating episodes due to intervertebral disc syndrome in the previous 12 months.

Following a review of the VA examinations discussed above, as well as VA and private treatment records, the Board finds that an evaluation in excess of 20 percent is not warranted at any point during the appeal period.  In this regard, there is no evidence of ankylosis of the spine or flexion limited to less than 30 degrees of motion.  With respect to intervertebral disc syndrome, there is no evidence of incapacitating episodes, defined by regulation as physician-prescribed bedrest.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Finally, there are no neurological abnormalities due to the Veteran's lumbar spine disability other than radiculopathy of the bilateral lower extremities, for which separate evaluations have previously been established.

While the Veteran complains of pain throughout the range of motion of his lumbar spine, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."). 

In sum, the Board finds the preponderance of the evidence weighs against the assignment of an increased evaluation for the Veteran's lumbar spine disability at any point during the appeal period.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55 (1990).

II. Radiculopathy of the Bilateral Lower Extremities

Radiculopathy of each lower extremity has been evaluated as 10 percent disabling prior to February 8, 2017, and 20 percent thereafter, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under the rating criteria, 10 percent, 20 percent, and 40 percent evaluations are warranted where there is mild, moderate, and moderately-severe incomplete paralysis of the sciatic nerve, respectively.  A 60 percent evaluation is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent evaluation is warranted where there is complete paralysis of the sciatic nerve, wherein the foot dangles and drops, no active movement is possible of muscles below the knees, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.

Terms such as "mild," "moderate," "moderately severe" and "severe" are not defined by the rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence and render factual findings and a decision that is "equitable and just."  See 38 C.F.R. § 4.6 (2016).

VA and private treatment records generated throughout the appeal period indicate the Veteran complains of intermittent radicular pain down both lower extremities, right greater than left.  At a September 2010 VA examination, straight leg raise was negative bilaterally, and the Veteran exhibited strength of 5/5 in all four extremities with normal symmetric deep tendon reflexes and normal sensation.  At an April 2011 VA general medical examination, the Veteran also exhibited normal range of motion of all extremities, and he was found to be neurologically intact with no gross focal defect.

Finally, at a February 2017 VA examination, the Veteran was found to have bilateral moderate, intermittent (usually dull) pain due to radiculopathy.  There was no indication of constant, excruciating pain, paresthesias and/or dysesthesias, or numbness of either extremity.  Muscle strength testing was normal bilaterally with respect to hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension; there was no muscle atrophy present.  Deep tendon reflexes were normal at the knee and ankle bilaterally, as was sensation to light touch at the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The VA examiner noted there was involvement of the sciatic nerve, and indicated the severity of the Veteran's radiculopathy to be moderate bilaterally.

Having considered the evidence of record under the rating criteria outlined above, the Board finds that an increased initial evaluation is not warranted for radiculopathy of either lower extremity at any point during the appeal period.  In this regard, the Veteran's lower extremity nerve disability is manifested by subjective complaints of intermittent radiating pain and numbness and objective evidence of normal muscle strength, deep tendon reflexes, and sensation to light touch, resulting in no more than mild incomplete paralysis prior to February 8, 2017, and moderate incomplete paralysis thereafter.  The Board notes that the February 8, 2017, VA examination represents the first instance in which a medical professional described the Veteran's radiculopathy as "moderate."  Prior to this date, records indicate only occasional complaints of radicular pain in the right lower extremity more often than the left.

In determining that the Veteran's radiculopathy does not more closely approximate "moderately-severe" or "severe" at any point during the appeal period, the Board again notes that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  The treatment records and VA examination reports generated throughout the appeal period show subjective complaints of radicular pain with objective findings of normal muscle strength, deep tendon reflexes, and sensation to light touch, and full range of motion of the lower extremities.  As such, the record is clear that the Veteran's radiculopathy is manifest by wholly sensory symptomatology.

The Board acknowledges the Veteran's contentions that his service-connected radiculopathy warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected radiculopathy.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds the preponderance of the evidence weighs against the assignment of an increased initial evaluation for the Veteran's radiculopathy of the bilateral lower extremities at any point during the appeal period.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55 (1990).

III. TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.   

The Veteran is service-connected for degenerative arthritis of the lumbar spine, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; radiculopathy of the left and right lower extremities, each evaluated as 10 percent disabling with a bilateral factor of 1.9 prior to February 8, 2017, and as 20 percent disabling with a bilateral factors of 3.6 thereafter.  38 C.F.R. §§ 4.16, 4.25 (2016).  At no point during the appeal does the Veteran meet the schedular criteria for TDIU.  In this regard, prior to February 8, 2017, his combined evaluation was 40 percent and, while his combined evaluation was 60 percent as of this date, as the Veteran's hypertension and lumbar spine disability with related radiculopathy do not arise from the same etiology.  As such, the claim of entitlement to TDIU on a schedular basis must be denied.  See 38 C.F.R. § 4.16(a).

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted for this stage of the appeal.  See 38 C.F.R. § 4.16(b) (2016).  In this regard, the Board acknowledges the medical statements of record noting the severity of his disabilities and their effects on his employment.  However, the record is unclear regarding the Veteran's current or previous employment and level of education.  In December 2016, the AOJ requested the Veteran complete and return VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The purpose of this form is to provide the Veteran an opportunity to report his current and previous employment status, as well as his education history.  However, to date, the Veteran has not returned this form nor otherwise provided VA the necessary employment and education information.

In light of the incomplete record regarding the Veteran's employment and education status and history, the Board is unable to conclude that the Veteran is unemployable solely due to service-connected disabilities commensurate with his work and education history.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

As such, the Board finds that criteria for submission for extraschedular assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).


ORDER

An evaluation in excess of 20 percent for degenerative arthritis is denied.

An initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity prior to February 8, 2017, and 20 percent thereafter, is denied.

An initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity prior to February 8, 2017, and 20 percent thereafter, is denied.

Entitlement to TDIU is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


